Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent claims 1, 16, and 17. Claim 17 was previously indicated as allowed. Regarding claim 1, the Examiner agrees with the Applicant Arguments/Remarks filed 07/28/2021, in that, EP 2535303 (“Gieseke”) cannot be reasonably interpreted as teaching the claimed rotary decoupling structure (see Arguments/Remarks, pages 3-4). Gieseke’s ability to unwind may not be reasonably interpreted as rotary decoupling, i.e., rotatable independently of the rotary movement of the drum-like winding device. Id. Regarding claim 16, similarly, Gieseke fails to teach that “the outer tubular support sleeve and the inner tubular support sleeve are rotatable such that the outer tubular support sleeve and the inner tubular support sleeve are decoupled from the rotation of the second point.” The Examiner finds no obvious combination of prior art references to meet the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.